Exhibit 10.1

 

SECOND AMENDMENT TO LEASE

Torotel, Inc.; 550 => expanding to 520 N. Rogers Road, Olathe, KS

 

THIS SECOND AMENDMENT TO LEASE (“Amendment”) is made and entered into to be
effective as of October 31, 2016, by and between 96-OP Prop, L.L.C., a Kansas
limited liability company (“Lessor”), and Torotel, Inc., a Missouri corporation
(“Lessee”), who agree as follows:

 

WHEREAS, Lessor and Lessee are parties to that certain Standard
Industrial/Commercial Multi-Tenant Lease - Net dated as of July 23, 2010, as
previously amended by First Amendment to Lease dated as of December 20, 2013 (as
amended, the “Lease”), pursuant to which Lessor leases to Lessee certain
premises currently identified as 550 N. Rogers Road (the “Premises”), in
Building 4 (the “Building”) in the Lessor’s Lindenwood Business & Technical
Center (the “Project”), Olathe, KS; andWHEREAS, Lessee desires to extend the
Term of the Lease and reconfigure and expand the Premises to include an
additional +/-58,251 RSF (the “Expansion Space”); and

 

WHEREAS, Lessor is willing to reconfigure the Premises, provide the Expansion
Space, and extend the Term of the Lease, all on the terms and conditions set out
in this Amendment;

 

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, receipt of which is hereby acknowledged, subject to all of the
terms, covenants and conditions herein and in the Lease, the parties agree that
the Lease shall be and hereby is modified, amended and superseded in the
following particulars:

 

1Definitions. Each capitalized term used in this Amendment shall have the same meaning
as is ascribed to such term in the Lease, unless otherwise modified herein.

 

2Premises; Expansion. Effective as of November 1, 2016, the Premises shall be
expanded to include the Expansion Space. As expanded, the Premises shall be
deemed to include 72,388 RSF in total, comprising the areas highlighted on the
Floor Plan attached as Exhibit “A” (as expanded, the “Premises”). The expanded
Premises shall be readdressed to be identified as 520 N. Rogers Road, Olathe, KS
(provided, however, since the expanded Premises will also continue to include
the original Suite 550 Premises area, Lessor will not reassign the Suite 550
designation to another tenant space).

 

3Lease Term. The Term of the Lease is hereby extended to continue through and
expire on December 31, 2026 (subject to earlier termination upon exercise of
Lessee’s Early Termination Option or Self-Help Termination Option, or further
extension pursuant to exercise of Lessee’s Extension Option(s), as provided
herein below).

 

4Net Base Rent. Through the Lease Term, as extended, net Base Rent for the
Premises shall be payable in the following monthly amounts:

 

 

    

Monthly
Net Rent

    

Annual $
per RSF

through December 31, 2016* (unchanged at):

 

$


8,400.00 

 

$


1.40 

January 1, 2017* - December 31, 2018:

 

$


26,843.88 

 

$


4.45 

January 1, 2019 - December 31, 2019:

 

$


29,256.82 

 

$


4.85 

January 1, 2020 - December 31, 2020:

 

$


32,876.22 

 

$


5.45 

January 1, 2021 - December 31, 2021:

 

$


35,289.15 

 

$


5.85 

January 1, 2022 - December 31, 2022:

 

$


36,495.62 

 

$


6.05 

January 1, 2023 - December 31, 2024:

 

$


37,702.08 

 

$


6.25 

January 1, 2025 - December 31, 2026:

 

$


38,908.55 

 

$


6.45 

 

*  or, if later, upon the 30th day following Substantial Completion of the
Lessor’s Work, as described in the Construction Memorandum attached hereto as
Exhibit “C”.

 

5Lessee’s Share of Common Area Operating Expenses and Taxes. As a result of the
expansion, effective as of January 1, 2017, Lessee's Share will be increased to
a deemed 34.7%,   and





1

--------------------------------------------------------------------------------

 



Lessee’s estimated share of Real Estate Taxes, Insurance, CAM and Central Plant
charges shall be adjusted to thereafter be payable as follows:

 

 

 

unchanged through

 

as of

 

Annual $

 

 

    

12/31/2016

    

1/1/2017

    

per RSF (est.)

 

Taxes, Insurance & General CAM

 

$


1,823.21 

*

 

 

 

 

 

 

General CAM:

 

 

- - -

 

$


5,549.75 

 

$


0.92 

**

Insurance:

 

 

- - -

 

$


965.17 

 

$


0.16 

 

Taxes:

 

 

- - -

 

$


5,851.36 

 

$


0.97 

 

Central Plant (“CP”):

 

$


1,200.00 

 

$


5,500.00 

 

$


0.912 

***

Equipment PM:

 

$


561.64 

 

$


1,200.00 

 

$


0.20 

****

 

* Taxes, Insurance and General CAM charge amounts estimated and payable by
Lessee through December 31, 2016 shall be accepted by Lessor and Lessee as
payment in full for Lessee’s Share of such charges applicable for 2016, and the
parties shall deem said amounts settled based on such estimated payments.

 

** Notwithstanding anything to the contrary, Lessee’s 2017 Share of General CAM
charges shall be fixed at the stipulated amount of $5,549.75 per month (based on
a stipulated $0.92 per RSF per annum). From and after January 1, 2018, and
continuing through the 7th year of the Lease Term (through December 31, 2023),
Lessee’s Share of General CAM charges (including amortization) shall be
artificially limited, if applicable, based on a cumulative and compounding 5%
inflation cap, so that Lessee’s Share of General CAM charges will not exceed
$0.966 per RSF for 2018, $1.014 per RSF for 2019, $1.065 for 2020, etc.

 

*** Allocation of the costs to operate and maintain the Central Plant (“CP”)
shall be in accordance with Section 63 of the Lease, utilizing BTU meters, power
sub-meters and/or proportionate space allocations in order to equitably allocate
the CP utilities, operating and maintenance costs among the tenants that utilize
such shared use equipment; provided that, for so long as Lessee is not running
extended hours shifts (i.e., operating hours exceeding 45 per week that place a
higher demand of wear and tear on the CP equipment) and that Lessee employs a
reasonable set back routine to limit HVAC run times during off hours, then for
purposes of the CP formula allocations applicable to Lessee, the CP maintenance,
repair and replacement costs (including amortization but not including
utilities) shall be deemed to be capped for 2017 so as not to exceed $104k ($.50
per RSF), and such expenses shall be capped each year thereafter, with such cap
increasing annually by a 5% cumulative and compounding inflation factor (thus,
prior to allocation of CP costs to Lessee based on use, the CP maintenance,
repair and replacement costs cap will be $.50 in 2017, $.525 in 2018, $.55125 in
2019, $.5788 in 2020, etc.).

 

**** Allocation of costs to operate and maintain other shared use equipment serving the
Premises areas (e.g., air handlers, energy management systems, compressors,
access control systems, etc.) shall be proportionately allocated based on area
of service and/or
utilizing meters or sub-meters in order to equitablyallocate the operating and maintenance
costs among the tenants that specifically utilize such shared use equipment.

 

6Security Deposit; Additional Surety. In concert with this Amendment, Lessee’s
Security Deposit shall be increased from $12,750.00, to hereafter be $55,000.00.
Lessee shall also provide Lessor with an unconditional, irrevocable letter of
credit (herein the “LOC”) from a bank reasonably acceptable to Lessor, in the
amount of Three Hundred Fifty Thousand Dollars ($350,000.00). The LOC shall be
retained and may be drawn upon by Lessor as additional security for Lessee’s
faithful performance and observance of the covenants, agreements and conditions
of this Lease. The initial LOC shall not have an expiration date earlier than
December 31, 2017, and shall be timely extended or replaced each year (at least
30-days prior to expiration) to continue year-to-year through the Lease Term;
provided, however, if the Lessee has not been in material default of its
obligations under the Lease at any time during the prior calendar year (beyond
applicable grace, notice and cure periods), then beginning for the calendar year
2020, and each calendar year thereafter, the amount of the LOC may be reduced by
$75k per annum (thus, a reduced LOC balance of $275k for 2020, $200k for 2021,
$125k for 2022, etc.). Lessee hereby grants to Lessor a security interest in the
LOC and the cash portion of the Security Deposit, which shall





2

--------------------------------------------------------------------------------

 



be held by Lessor in accordance with applicable provisions of the Lease and the
provisions hereof. The LOC shall be freely assignable by Lessor to Lessor’s
successors in interest (but only in connection with sale or financing of the of
the Building and/or assignment or collateral assignment  of the Lease).

 

7Early Termination Option. Lessee shall have the right to prematurely terminate the Term
of this Lease (the "Early Termination Option"), effective as of December 31,
2023 (the “Early Termination Date"), subject to the following terms
and conditions:

 

(a)Lessee shall not be in default under this Lease (beyond applicable grace,
notice and cure periods) either on the date that Lessee exercises the Early
Termination Option, or on the designated Early Termination Date; and

 

(b)Lessee must give Lessor no less than nine (9) months advance written notice
(time being of the essence) of Lessee’s election to exercise this Early
Termination Option (“Lessee’s Termination Notice”); and

 

(c)Upon exercise of the Early Termination Option, Lessee shall pay Lessor an
early termination fee (“Early Termination Fee”) in an amount equal to the sum
of: (a) One Hundred Seventy Thousand Dollars ($170,000.00), plus (b) an amount
computed to reimburse Lessor for all of its unamortized costs incurred in
completing this Amendment and reconfiguring and preparing the expanded Premises
for Lessee’s occupancy (i.e., the extension and expansion commissions payable
for this Amendment to Lease and all costs incurred by Lessor to complete
Lessor’s Work (as defined herein) to remodel and prepare the Premises for
Lessee). Such costs will be amortized on a straight-line one hundred twenty
(120) month schedule (with interest at a stipulated rate of 6.5%), starting
January 1, 2017 and ending December 31, 2026. On request (after completion of
remodeling construction), Lessor shall provide Lessee with a schedule
summarizing said costs and an amortization schedule for the same. The Early
Termination Fee shall be payable in full with delivery of the Lessee’s
Termination Notice.

 

If Lessee properly exercises this Early Termination Option, performs all of its
obligations through the designated Early Termination Date, and cleanly vacates
and surrenders the Premises on or before the Early Termination Date, then Rent
payable under this Lease shall be apportioned as of the Early Termination Date,
the Term of this Lease shall terminate as of the Early Termination Date, and
neither party shall thereafter have any further rights or obligations accruing
after said Early Termination Date, except those which by the provisions of this
Lease expressly survive the expiration of the Lease Term. Upon Lessee’s
surrender of the Premises in accordance with the provisions of the Lease, the
LOC shall be surrendered and the Security Deposit will be refunded in accordance
with the provisions of Article 5.

 

8Options to Extend Term. Lessee shall have two (2) options (the "Extension Option(s)"),
to extend the Term of this Lease for an additional five (5) years each (the
"Extension Term(s)"). The Extension Options shall be subject to the following
terms and conditions:

 

(a)Lessee shall give Lessor written notice of its election to exercise such
Extension Option(s) no less than twelve (12) months in advance of the then
current Term Expiration Date, time being of the essence; and

 

(b)Lessee may not exercise the Second Extension Option unless it has previously
exercised the First Extension Option; and

 

(c)Lessee shall not be in default under the terms of this Lease (beyond
applicable grace, notice and cure periods) either on the date that Lessee
exercises the Extension Option, or, unless waived in writing by the Lessor, on
the Expiration Date of the then current Term; and

 

(d)For years 1-2 of each Extension Term, the net base rental rate shall remain
flat and unchanged from the prior end-of-Term rate. On each anniversaryfor each
subsequent year of the Extension Term, the net base rate shall increase annually
by $0.10 per RSF; and





3

--------------------------------------------------------------------------------

 



(e)Lessee shall continue in occupancy and accept the Premises on the
commencement date of the Extension Term in its “as-is” “where is” condition and
configuration, without any warranty, allowance, abatement, adjustment or credit
from Lessor with respect to the condition or improvement thereof; and

 

(f)Promptly following Lessee’s exercise of its Extension Option, Lessor shall
acknowledge said proper exercise and provide Lessee with a confirming amendment
and/or estoppel certificate to document the extension of the Lease Term upon the
terms and conditions provided for herein, which conforming documentation shall
be executed by the parties within fifteen (15) days after the date upon which
Lessee exercises its Extension Option.

 

Except as set forth above, or as may otherwise be inconsistent with the terms
hereof, all of the terms, conditions and provisions of this Lease shall continue
to apply and continue in effect during and with respect to the Extension Term.

 

9Condition of Premises; Expansion Space Remodeling; Lessor’s Work. Lessee
occupies and is conducting its business in the current Suite 550 portion of the
Premises, is familiar with the current condition and configuration of the
Expansion Space, and accepts the Premises areas, as to be expanded, in “as is”
“where is” condition and configuration. Notwithstanding the above, Lessor, at
Lessor’s cost, shall promptly remodel the Expansion Space pursuant to mutually
approved plans, to be substantially as depicted in the Schematic Drawings
attached as Exhibits “C-1” and “C-2”, and in accordance with the scope-of-work
detailed as the Lessor’s Work in the Construction Memorandum attached hereto as
Exhibit “C”. Lessor’s Work shall be promptly initiated and scheduled to be
completed in a good and workmanlike manner (targeting construction to begin in
October and to progress on a time line to allow Lessee to start delivering
furniture, equipment and inventoryto the Expansion Space in early
December 2016). The parties acknowledge that Lessee will have possession of and
will continue to occupy and be in control of the original Suite 550 portion of
the Premises areas (and various portions of the Expansion Space) during the
course of such remodeling work. Lessor shall be granted reasonable access to the
Premises areas to allow for the efficient progress of the construction. Lessee
shall, as Lessee deems reasonably appropriate, provide for the security and
control of its ongoing business operations in the Premises during the course of
the remodeling work.

 

10Lessee’s Work. Lessee shall be solely responsible, at Lessee’s cost, for
design and installation of its own trade fixtures, machinery, furniture and
equipment. The Premises areas are currently improved and fit out with an
infrastructure that includes extensive disbursed electrical, mechanical, HVAC,
and compressed air equipment. Lessee shall be entitled to utilize and
reconfigure and use all such in-place infrastructure and equipment and shall be
responsible, at Lessee’s costs, for reconfiguring such equipment and completing
anyelectrical, ventilation, compressed air line and/or other mechanical or
electrical modifications which may be required to properly power and install
Lessee’s machinery, trade fixtures and equipment in the Premises.

 

11Building Mounted Signage. Lessee, at Lessee’s expense, may install compliant building
mounted signage on the west, south and east facades of the building; such
signage shall be subject to Lessor’s reasonable approval and otherwise in
compliance with the requirements of Lease Section 53.

 

12Parking. Notwithstanding anything in the Lease to the contrary, from and after
November 1, 2016, Lessee’s parking allocation shall be increased to an aggregate
one-hundred fifty (150) parking spaces (allocated at 2.1 spaces per 1,000 RSF
under lease), to be located in areas on the Property as may be reasonably
directed and periodically adjusted by Lessor. Twenty (20) of Lessee’s allotted
parking spaces shall be designated as exclusive use spaces on the West and South
sides of the property, in close proximity to the Premises’ West entry point. The
balance of Lessee’s allotted parking spaces shall be unreserved spaces located
in the open parking lot on the East side of the Building, as depicted in the
Site Plan attached hereto as Exhibit “D”. Applicable sections of Lease
Exhibit “D “  are hereby amended to conform to these changes.

 

13Temporary Shared Access to Rest Rooms and Kitchen. Through the earlier of
November 20, 2016, or the first date that access is made available to the
Expansion Space, Lessee shall continue to be provided shared access to and use
of the existing rest rooms and adjoining break area. Once access to the
Expansion Space is made available, Lessee shall have access to and begin to
utilize the rest rooms and break area located in the Expansion Space.





4

--------------------------------------------------------------------------------

 



14Expansion/Extension/Early Termination Options and Allowances. Except for the
Early Termination Option, the Extension Option and the Self-Help Termination
Option specifically granted in this Amendment, there are no carry-over or
remaining extension options, rights of first offer, expansion options, early
termination options, right of recapture and/or any other options or allowances
available to Lessee or Lessor under the Lease and, to the extent that any such
options or allowances may have previously been granted or were applicable or
available during any prior portion of the Lease Term, they are hereby deemed
inapplicable and of no further force or effect.

 

15Lessor’s Warranties.  Lessor warrants to Lessee that:

 

(a)To the Lessor’s knowledge, the existing electrical, plumbing, fire sprinkler,
lighting, heating, ventilating and air conditioning systems (HVAC), loading
doors, sump pumps, if any, and all such other elements in the Expansion Space
(other than those elements which are planned to be removed, reconfigured,
remodeled or replaced in connection with Lessor’s Work, and recognizing that
certain lines, ducts, cables, etc. may have been disconnected when the prior
tenant vacated the Premises and Lessee may need to modify and/or reconnect same
prior to use) are in good operating condition, the structure of the roof,
bearing walls and foundation of the Expansion Space are free of material
defects, and the Expansion Space does not contain hazardous levels of any mold
or fungi defined as toxic under applicable state or federal law; and

 

(b)To the Lessor’s knowledge, the current improvements in the Expansion Space
(excepting therefrom parts of the prior tenant’s exhaust ducts and all aspects
and elements which are to be demolished and/or removed, reconfigured, remodeled
or replaced in connection with Lessor’s Work, and recognizing that certain
lines, ducts, cables, etc. may have been disconnected when the prior tenant
vacated the Premises and Lessee may need to modify and/or reconnect same prior
to use) comply with the building codes that were in effect at the time each such
improvement, or portion thereof, was constructed; and

 

(c)All new construction modifications to be made to the Premises as part of the
Lessor’s Work will be made pursuant to permitted plans, prepared to comply with
currently Applicable Requirements now in effect; and

 

(d)Upon completion of Lessor’s Work and at all times thereafter during the Term,
and subject to Lessee operating its equipment with efficient exhaust systems and
maintaining good energy saving practices and environmental controls (e.g., by
keeping dock areas environmentally isolated, using weather break vestibules and
not operating with dock doors standing open) to limit outside air exchanges, the
HVAC system for the Premises will be capable of maintaining a 74-degree
temperature in the production and warehouse areas of the Premises when the
outdoor temperature reaches 100 degrees, and will be capable of maintaining
relative humidity in a range between a low of 30% (in winter, at an outdoor
temperature of 20 degrees) and a high of 60% (in summer, at an outdoor
temperature of 90 degrees) in the production and warehouse areas in the
Premises.

 

As used herein, Lessor’s “knowledge” shall mean the current, actual knowledge,
without duty of investigation or inquiry, of Nick Claussen (“NC”) and Paul
Denzer (“PD”). The fact that NC and PD are named herein as such shall not
subject either NC or PD to any personal liability, and only Lessor shall be
liable in the event of breach of any of the foregoing representations.

 

16Lessor’s Maintenance Obligations. As more specifically set out and subject to
the terms and conditions detailed in Lease Section 7.2, Lessor agrees that, at
all times during the Term, Lessor will keep the Building exterior, roof,
structural walls, HVAC and Central Plant in good condition and repair.

 

17Lessee’s Removal/Restoration Obligations. Lease Section 7.4(b) is hereby
amended in part to delete any requirement that the original or current condition
of the Premises be restored by Lessee at the expiration or upon earlier
termination of the Lease.

 

18Inducement Recapture. From and after December 31, 2021, if Lessee is not (and
has not previously been) in default under the terms of the Lease (beyond
applicable grace, notice and cure periods), then Lease Section 13.3 shall
thereafter be deemed deleted from the Lease.  In any event,





5

--------------------------------------------------------------------------------

 



Section 13.3 shall only apply to inducements granted to Lessee under this
Amendment, and not to any inducements granted to Lessee under the original Lease
and the 2013 amendment thereto.

 

19Assignment and Subletting. The parties acknowledge that as
currentlyconstituted, Lessee is a publically traded company and that as such,
Section 12.1(b) of the Lease is inapplicable to the Lessee.

 

20Self-Help Rights and Self-Help Termination Option. Subsection 13.6 (b) of the
Lease is revised and restated in its entirety, and a new subsection 13.6 (c) is
hereby added to the Lease, to provide as follows:

 

(b)Self-Help Performance by Lessee on Behalf of Lessor. If Lessee provides
written notice to Lessor as provided in Section 13.6(a), pertaining to an event
or circumstance which requires the action of Lessor with respect to repair
and/or maintenance of the portions of the Building for which Lessor is
responsible and which event or circumstance materially adversely affects the
conduct of Lessee’s business or operations from the Premises (a “Material Repair
Notice”), and Lessor fails to commence corrective action within ninety (90) days
after receipt of such Material Repair Notice and/or if having commenced said
cure Lessor does not diligently pursue repairs to completion, then Lessee may
proceed to exercise a self-help remedy to initiate the required maintenance or
repairs on the terms and conditions detailed herein below and Lessee shall be
entitled to prompt reimbursement by Lessor of Lessee’s reasonable out-of- pocket
costs and expenses in making such repairs, along with a 10%
administrative/handling fee to fairly compensate Lessee for its time and effort
in addressing such matters. Prior to initiating any such self-help remedy,
Lessee shall deliver an additional ten (10) days’ written notice to Lessor,
specifying that Lessee will be initiating this self-help remedy, and stating in
bold face letters that: “IF LESSOR FAILS TO RESPOND TO THIS NOTICE WITHIN TEN
(10) BUSINESS DAYS FROM LESSOR’S RECEIPT AND EITHER COMMENCE THE REQUIRED
REPAIRS OR MAINTENANCE, OR REASONABLY OBJECT TO SUCH REQUIREMENT, THEN LESSEE
SHALL BE ENTITLED TO COMPLETE SUCH REPAIRS AND RECEIVE PROMPT REIMBURSEMENT BY
LESSOR OF LESSEE’S REASONABLE COSTS AND EXPENSES IN MAKING SUCH REPAIRS, ALONG
WITH A 10% ADMINISTRATIVE/HANDLING FEE TO COMPENSATE LESSEE FOR ITS TIME AND
EFFORT IN DOING SO AS PROVIDED HEREIN.” Promptly following completion of any
such maintenance or repair work by Lessee pursuant to the provisions of this
Section, Lessee shall deliver a detailed invoice of the work completed, the
materials used and the costs relating thereto, along with proof of payment and
lien releases.  If Lessor does not deliver a detailed written objection to
Lessee within  thirty(30) days after receipt of an invoice from Lessee, then
Lessee shall be entitled to immediately deduct from Rent next payable by Lessee
under this Lease, the amount set forth in such invoice, net of the amount
thereof that would otherwise have appropriately been payable by Lessee as
Lessee’s Share (i.e., net of the amount that Lessee would otherwise properly owe
as its Share of the Common Area Operating Expenses, if such expenditures would
properly be accounted for as Common Area Operating Expenses or CP expenses under
applicable terms and conditions of this Lease). Amounts offset from Lessee’s
Rent as provided herein shall thereafter be properly accounted for as Building
Common Area Operating Expenses or CP expenses (as otherwise appropriately
provided for in this Lease). If, however, Lessor reasonably responds to Lessee
with a written objection to the payment of such invoice, setting forth with
reasonable particularity Lessor’s argument that such action did not have to be
taken by Lessor pursuant to the provisions of this Lease, or that the event or
circumstance did not materially or adversely affect the conduct of Lessee’s
business or operations from the Premises to the extent claimed by Lessee, or
that the charges are excessive (in which case Lessor shall concurrently pay the
amount it contends would not have been excessive), then Lessee shall not then be
entitled to such deduction from Rent, but rather the matter shall be promptly
submitted by the parties to arbitration for resolution. If Lessee prevails in
any such arbitration proceeding, the amount of any award (which shall include
Lessee’s reasonable attorneys’ fees and related costs) may then be deducted by
Lessee from the Rent next due and owing under this Lease (unless Lessor pays
such award within thirty(30) days after it is so awarded). Notwithstanding the
foregoing, Lessee’s rights under this Section shall not apply to any repair or
maintenance required to address a casualty which





6

--------------------------------------------------------------------------------

 



is covered as an Insured Loss (which matters shall be addressed as provided in
Lease Section 9).

 

(c)Termination Right on Lessor’s Breach. In the event an alleged Lessor’s breach
is (i) of such a nature that it materially and adversely affects Lessee’s
ability to occupy and operate in the Premises, and (ii) the cost of reasonable
repairs would exceed $500,000.00 (i.e., an amount exceeding ten (10) months’ of
Lessee’s total annual Rent), and (iii) neither Lessor nor Lender cures said
breach within ninety (90) days after receipt of said written notice, or if
having commenced said cure they do not diligently pursue it to completion, and
(iv) Lessee does not elect to pursue its self-help remedy to cure said breach
under subsection (b) above, then Lessee shall have the right to terminate the
Lease (the “Self-Help Termination Option”) by giving Lessor no less than three
(3) months advance written notice (time being of the essence) of Lessee’s
election to exercise this Self-Help Termination Option (Lessee’s “Self-Help
Termination Notice”) designating therein the date Lessee will vacate and
surrender the Premises (the “Self-Help Termination Date”). If Lessee properly
exercises this Self-Help Termination Option, performs all of its obligations
through the designated Self-Help Termination Date, and cleanly vacates and
surrenders the Premises on or before the Self-Help Termination Date, then Rent
payable under this Lease shall be apportioned as of the Self-Help Termination
Date, the Term of this Lease shall terminate as of the Self-Help Termination
Date, and neither partyshall thereafter have any further rights or obligations
accruingafter said Self- Help Termination Date, except those which by the
provisions of this Lease expressly survive the expiration of the Lease Term.
Upon Lessee’s proper surrender of the Premises in accordance with the provisions
of the Lease, the LOC shall be surrendered and the Security Deposit will be
refunded in accordance with the provisions of Article 5.

 

21Attornment; Transfer of Security Deposit. Clause (d) of Lease Section 30.2 is
hereby deleted from the Lease. Lessor agrees to pay or credit any new owner with
the Security Deposit paid by Lessee to Lessor.

 

22Non-Disturbance Agreement. Within sixty (60) days after the mutual execution
and delivery of this Amendment, Lessor will obtain and provide Lessee with a
Non-Disturbance Agreement in a commerciallyreasonable form executed by Lessor’s
Lender and/or a Subordination, Non-Disturbance and Attornment Agreement (“SNDA”)
in a commerciallyreasonable form acceptable to Lessor’s Lender, to be promptly
executed by Lessor, Lessor’s Lender and Lessee.

 

23Memorandum of Lease. Neither this Lease nor any abstract hereof shall be
recorded by Lessee; provided, however, Lessor agrees to execute a short form
Memorandum of Lease in form and content reasonably acceptable to Lessor to
evidence the existence of this Lease and Lessee’s possessory rights to the
Premises under the Lease. Upon the expiration or earlier termination of this
Lease, Lessee shall promptly execute and deliver to Lessor a termination and
release of such Memorandum of Lease. The foregoing obligation shall survive the
expiration or earlier termination of this Lease.

 

24Ratification of Lease; Estoppel. The Lease, as hereby amended, is ratified and
confirmed in its entirety and shall continue in full force and effect, subject
to the terms and provisions thereof and hereof. Lessee and Lessor hereby confirm
that the Lease is in full force and effect, has not been changed, modified or
amended, except as summarized above, and is free from default by Lessor and/or
Lessee. Lessee and Lessor are not aware of and have no notice of any claim,
litigation or proceeding pending or threatened against the Lessor or relating to
the Lease, and there are no claims or basis for allowances, concessions, offsets
or entitlement under the Lease or against Lessor or otherwise, except as
provided in this Amendment. Lessee and Lessor represent to each other that they
are not aware of and have no notice of any violation of any law or statute,
code, ordinance or directive relating to the use or conditions of the Building
or Lessee’s operations therein.

 

25Authority. The undersigned parties signing on behalf of Lessor and Lessee
represent and warrant to the other that each has full authority to enter into
this Amendment and further agree to hold harmless, defend and indemnify the
other from any claims or losses (including reasonable attorneys fees) arising
from any lack of such authority.

 

26Broker. The parties represent to each other that they have not dealt with any
real estate brokers, salespersons or finders in connection with the negotiation
of this Amendment, other than





7

--------------------------------------------------------------------------------

 



Winbury Realty KC, LLC d/b/a Colliers International (“Colliers”) and Block Real Estate Services, LLC
(“Block”), and no other persons or entities representing Lessee are entitled to
any compensation or commission in connection herewith. Lessor will compensate
said brokers pursuant to its separate agreement with Colliers and Block.

 

27Submission; Signatures. Submission of this Amendment by Lessor to Lessee for
examination and/or execution shall not in any manner bind Lessor and no
obligation on Lessor shall arise under this Amendment until and unless this
Amendment is accepted and signed by an authorized agent of Lessor. This
Amendment maybe signed in multiple counterparts, bydigital, facsimile or
electronically transmitted signature, copies which when assembled together with
both parties’ signatures shall be binding on the parties as originals.

 

28Binding Effect. The Lease, as hereby amended, shall continue in full force and
effect, subject to the terms and provisions thereof and hereof. This Amendment
shall be binding upon and inure to the benefit of Lessor, Lessee and their
respective successors and permitted assigns.

 

29Conflict. Except as otherwise set forth above, or as may otherwise be
inconsistent with the terms hereof, all of the terms, conditions and provisions
of the Lease shall continue to apply and continue in full force and effect. In
the event of any conflict between the terms of the Lease and the terms of this
Amendment, the terms of this Amendment shall control.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first set forth above.

 

Lessor:

 

Lessee:

 

 

 

 

96-OP Prop, L.L.C.,

 

Torotel, Inc.,

a Kansas limited liability company

 

a Missouri corporation

 

 

 

 

By:

 

 

By:

 

Paul P. Denzer, its Manager

 

Herb Sizemore, its President

 





8

--------------------------------------------------------------------------------

 



Exhibit "A"

Floor Plan of Building

Torotel, Inc. - 520 N. Rogers Road, Olathe, KS

 

(showing approximate location and conceptual layout of the Premises Areas, as
expanded)

 

Picture 6 [ttlo103116ex101leasea001.jpg]

 

Picture 8 [ttlo103116ex101leasea002.jpg]





9

--------------------------------------------------------------------------------

 



Exhibit "C"

Construction Memorandum

Torotel, Inc. - 520 N. Rogers Road, Olathe, KS

 

This Construction Memorandum supplements the Second Amendment (the “Amendment”)
to Lease for Torotel, Inc., 520 N. Rogers Road, Olathe, KS. The terms used
herein shall have the same meanings as set forth in the Lease (as amended),
unless such meanings are expressly contradicted herein.

 

1.Tenant Improvements. Subject only to the remodeling improvements to be made by
Lessor as described herein (“Lessor’s Work”), Lessee accepts the Expanded
Premises in “as is” “where is” condition and configuration. Lessor shall
construct and install (collectively, “construct”) the remodeling improvements to
the Premises as set forth herein (the “Tenant Improvements”) pursuant to plans
and specifications to be prepared by an architectural or space planning firm
approved by Lessor (the “Architect”). “Lessor’s Work” will include the
following:

 

(a)       Demise the area of the Premises;

(b)       Construct new offices, rest rooms, break rooms and production areas
pursuant to the mutually approved Final Plans (as defined below), which will be
developed, refined and finalized with reference to the conceptual floor plan
Schematics attached as Exhibit Schedules “C-1” and “C-2”;

(c)         Construct a new Premises entry approach pursuant to mutually
approved Final Plans, to be designed, refined and finalized with reference to
the conceptual Schematics attached as Exhibit Schedule “C-3”;

(d)           Install two high wall windows in the prior ventilation openings on
the south production wall (between the office area and the first potting room),
and install three clerestory style windows in the east break area wall;

(e)         Reconfigure building standard ceiling and lighting in the newly
constructed and remodeled areas, and repair and/or replace any damaged areas of
ceiling grid and/or ceiling tile;

(f)         Rearrange and/or install additional building standard florescent
lighting as appropriate for the reconfigured areas;

(g)         Relocate fire sprinkler heads as appropriate for the new layout (any
special changes to sprinkler heads required to accommodate special tenant
machinery, fixture or equipment requirements shall be at Lessee’s cost);

(h)         Install +/-10’ of standard kitchen cabinetry (fit out with a kitchen
sink) in the break area, and an additional +/-12’ of counter top, with
appropriate plumbing and power hook ups for Lessee’s refrigerators, microwaves,
ice makers, dishwashers, etc.;

(i)         Paint all newly constructed walls (with a neutral primary color) as
approved by Lessee and Lessor to coordinate with existing paint colors
(allowance will be for two coats of paint to cover);

(j)          Install building standard carpeting over the existing concrete
floors in the new below-mezzanine open office area; clean existing carpeting in
all existing carpeted office areas;

(k)         Paint the floors in the new rest room areas (existing concrete
floors to remain as-is in break room, production and shipping areas);

(l)         Test and repair emergency light fixtures, as may be required;

(m)       Verify fire extinguisher maintenance is up to date; repair and/or
replace components as necessary; and

(n)         Install additional sub-meters and/or reconfigure existing meters and
adjust allocation formulas based on RSF and/or appropriate utilization formulas
as may be reasonably required to be able to track and account for utility,
equipment and Central Plant costs allocable to the expanded Premises.

 

2.Plans and Specifications.

 

2.1Schematic Drawings. Conceptual drawings depicting the planned layout of the
Premises and the location of the Tenant Improvements therein (the “Schematic
Drawing(s)”) have been approved by Lessor and Lessee and are attached hereto as
Exhibits “C-1”, “C-2” and “C-3”.





10

--------------------------------------------------------------------------------

 



2.2  Final Plans. Lessor shall engage the Architect to prepare final plans and
specifications and working drawings, including finish specifications
(collectively, the “Final Plans”) based upon the Schematic Drawings and
addressing the scope of Lessor’s Work outlined in Section 1 above. Upon
completion of the Final Plans, same shall be submitted to Lessor and Lessee for
approval. Within five (5) days after Lessee’s receipt of the Final Plans, Lessee
shall notify Lessor and the Architect of any changes which Lessee desires to
make to such Final Plans, which notice shall be in writing and shall identify
with specificity the changes which Lessee desires to make and shall attach a
copy of the Final Plans initialed by Lessee and showing the desired changes (the
“Lessee’s Change Notice”). Within a reasonable time following Lessor’s receipt
of the Final Plans and Lessee’s Change Notice (if any), Lessor shall approve or
disapprove thereof. If Lessor disapproves, the Final Plans shall be revised by
the Architect to reflect those changes described in Lessee’s Change Notice which
are not disapproved by Lessor and such other items needed to satisfy Lessor’s
objections thereto. The improvements depicted on the Final Plans, as so revised,
shall constitute the “Tenant Improvements.” At Lessor’s request, upon completion
of the revised Final Plans, Lessee shall initial same and deliver them to
Lessor, thereby acknowledging the form of such Final Plans.

 

2.3Standard of Review by Lessee. Lessee agrees that any changes which it desires
to make as set forth in Lessee’s Change Notice shall be reasonable and made in
good faith. In the event Lessor and Lessee have any differences with respect to
changes each desires to make to the Schematic Drawings or Final Plans, Lessor
and Lessee shall promptly meet and use good faith efforts to resolve the
differences.

 

2.4Accuracy of Plans and Specifications. Notwithstanding the fact that Lessor
shall review and denote revisions to the Schematic Drawings and Final Plans, and
that Lessor shall have designated or approved of the Architect, Lessor shall not
be liable in any way to Lessee or any other person or entity for any
deficiencies in the Schematic Drawings or Final Plans, delays in the preparation
and/or delivery thereof, or any errors or omissions by the Architect, nor shall
same constitute a warranty or guaranty that the Final Plans are complete or
accurate, or that the improvements depicted therein will comply with any laws,
or are sufficient for Lessee’s use or business.

 

3.Permits. As soon as practicable following completion of the Final Plans, the
GC or the Architect shall submit the Final Plans to appropriate governmental
authorities, pay the appropriate filing fees, and attempt to obtain the permits
and approvals (the “Permits”) necessary or appropriate to allow the construction
of the Tenant Improvements. If, as part of the procedure of obtaining or
attempting to obtain Permits, any governmental agencies or authorities request
changes in the Final Plans, the Final Plans shall be modified to incorporate
such changes unless Lessor or Lessee do not reasonablely approve thereof, which
approval shall not be unreasonablywithheld. The Architect shall promptlyrevise
the Final Plans as required by such governmental agencies or authorities unless
such required revisions are reasonably disapproved of by Lessor or Lessee.

 

4.Construction. Lessor, at Lessor’s expense, shall engage a general contractor
(herein the “GC”) to construct the Tenant Improvements in accordance with the
Final Plans for which Permits are issued. Such general contractor shall commence
and thereafter complete the construction of the Tenant Improvements in a
reasonably diligent manner; provided, however, neither Lessor nor the general
contractor shall be obligated to incur overtime premium wage rates or be
obligated to construct any improvements not set forth in such Final Plans.

 

5.Costs of Construction; Lessor’s Work. Lessor, at Lessor’s expense, will
provide a full build- to-suit (“turnkey”) construction of the Lessor’s Work.

 

Notwithstanding anything to the contrary, the parties’ agree that the Lessor’s
Work, as depicted in the attached Schematic Drawings, has already incorporated
various plan changes requested by Lessee (i.e., to add three additional offices
on the production floor, configure the 2nd potting room area and safety room,
construct the moms/wellness room and kitchenette, build four “phone
booths”, etc.) (collectively, “Change Order #1”). Lessee shall fund $35,000.00
as its stipulated contribution towards the costs of the Change Order #1
additions and Lessor shall otherwise cover the costs to include and construct
the Change Order #1 items as part of Lessor’s turnkey construction commitment.

 

6.Disclaimers; Exclusions. All dimensions in the Schematic Drawings are
approximate for conceptualization, and are subject to field
verification.  Except as otherwise specified, finishes will be





11

--------------------------------------------------------------------------------

 



building standard. Any furniture and/or cubicle work station locations and/or
furniture and/or equipment depictions are approximate and are included for
conceptual convenience only. No cubicle work station furniture or equipment or
furniture installation is included in the construction package. Data
communications and telephone wiring and modifications to the electronic access
control and/or alarm systems, telephones, data, cameras and sound is excluded
from the Lessor’s construction package and will be provided by Lessee or
Lessee’s designated vendors. Customization of mechanical and/or electrical
systems and/or installation of special ventilation for Lessee’s equipment will
be at Lessee’s cost. Construction materials maybe re-used from existing building
inventoryor acquired from contractor or ownership inventoryitems when in good
and functional condition. Lessor’s “Construction Costs” shall include, without
limitation, all architectural costs, permit fees, costs of material and labor
and the fee normally paid to Lessor (or one of its affiliates) for supervising,
managing and constructing the Tenant Improvements within the scope of work
described immediately below and as may be incorporated into the Final Plans.

 

Notwithstanding anything to the contrary above, Lessee, at Lessee’s expense,
will be responsible for modifications required to properly install
andsetup Lessee’smachinery and equipment, to include, but not be limited to any
required reconfiguration of or modifications to the existing lighting,
electrical circuitry, bus bars or installation of other required power drops
sufficient for Lessee to power its machinery and equipment, and installation of
any required/customized power, compressed air lines, ventilation or life safety
equipment required for proper set up and operation of Lessee’s machinery and
equipment.

 

7.Change Orders. Lessor shall not be obligated to consent to, or make, any
changes or additions requested by Lessee to the Final Plans. Any such changes or
additions requested by Lessee and consented to by Lessor (“Change Orders”) shall
be at the sole cost and expense of Lessee, and the increased cost of
construction of the Tenant Improvements, including such Change Orders, shall be
the responsibility of Lessee. In addition, Lessee shall also be responsible for
all costs and expenses resulting from or arising out of any delay in completing
the Tenant Improvements as a result of such Change Orders. The rent commencement
date shall not be delayed by, nor shall Rent abate as a result of, any delays in
substantial completion of the Tenant Improvements as a result of or occurring in
connection with any Change Orders. The costs and expenses for which Lessee is
responsible relating to such Change Orders shall be payable by Lessee to Lessor
monthly, in advance, based on Lessor’s estimate of the Change Order work
expected to be completed in the next thirty (30) days and shall be made even
though Lessee has not occupied the Premises and may never occupy the Premises.
The balance, if any, of all costs and expenses of such Change Orders shall be
paid upon completion of construction of the Change Order work.

 

8.Substantial Completion; The terms “Substantial Completion” and “Readyfor
Occupancy” shall mean the date on which substantial completion of the Lessor’s
Work has occurred. Substantial completion shall be deemed to have occurred on
the date the work has been completed in substantial accordance with the Final
Plans, except for matters not adversely affecting Lessee’s use or occupancy of
the Premises and except for punch list items (i.e., minor details of
construction, mechanical adjustments or decorations which do not materially
interfere with Lessee’s use of the Premises). The parties acknowledge that
construction of the new exterior SW entry features may require additional lead
time for materials and construction, so that portion of the Lessor’s work is not
required to be completed for Substantial Completion of the Premises. The
Premises shall be deemed Substantially Complete and Ready for Occupancy even
though Lessee’s furniture, telephones, telexes, facsimiles, photocopy machines,
computers and other business machines or equipment have not been installed, the
purchase and installation of which shall be Lessee’s sole responsibility. If any
action or inaction of Lessee or Lessees parties causes or results in a delay in
the date the Lessor’s Work would have been substantially completed, same shall
be deemed to be a “Lessee Delay,” and the date of substantial completion of the
work shall be deemed to have occurred earlier by the number of days of such
Lessee Delays. Lessee agrees that it shall fully cooperate with Lessor, the
Architect and the general contractor, if any, to the extent necessary to assure
substantial completion of the work as soon as is reasonably possible.

 

9.Punch List. Lessee agrees to deliver to Lessor, in writing, a “punch list”
identifying with specificity all defects in the Tenant Improvements (including,
without limitation, identification of all areas where the Lessor’s Work does not
conform with the Final Plans for which Permits were issued) as modified by
Change Orders. Such punch list shall be delivered to Lessor, if at all, within
fifteen (15) days following Substantial Completion. Lessee shall be deemed to
have accepted the Premises and approved of the construction if Lessee does not
deliver such punch list to Lessor within said number of days or, if Lessee so
delivers such punch list to Lessor, then Lessee shall be deemed to have accepted
the Premises and approved of the construction of Lessor’s Work to the extent of
all portions of the work which are not described with specificity as defective
in such punch list. Lessor agrees to complete such punch list items within
forty-five (45) days of Lessor’s receipt of such punch list from Lessee, if such
punch list is delivered as provided herein.



12

--------------------------------------------------------------------------------

 



Exhibit “C-1" - Schematic Drawing

Torotel, Inc. - 520 N. Rogers Road, Olathe, KS

 

(conceptual layout for upper office area of the Premises)

 

Picture 10 [ttlo103116ex101leasea003.jpg]





13

--------------------------------------------------------------------------------

 



Exhibit “C-2" - Schematic Drawing

Torotel, Inc. - 520 N. Rogers Road, Olathe, KS

 

(conceptual layout for the Production Floor area of the Premises)

 

Picture 12 [ttlo103116ex101leasea004.jpg]





14

--------------------------------------------------------------------------------

 



Exhibit “C-3" - Schematic Drawing

Torotel, Inc. - 520 N. Rogers Road, Olathe, KS

 

(conceptual schematic for new Premises entry)

 

Picture 14 [ttlo103116ex101leasea005.jpg]

 

Picture 15 [ttlo103116ex101leasea006.jpg]

 





15

--------------------------------------------------------------------------------

 



Exhibit “D" - Site Plan

Torotel, Inc. - 520 N. Rogers Road, Olathe, KS

 

(conceptual parking schematic)

 

Picture 16 [ttlo103116ex101leasea007.jpg]

 

16

--------------------------------------------------------------------------------